Citation Nr: 1126860	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-48 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to September 1945.  He died in July 1998, and the appellant seeks entitlement to VA death benefits as his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in October 1953.

2.  The appellant and the Veteran were divorced in March 1982.

3.  The Veteran died in July 1998.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Court has also held that compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

As explained below, the appellant fails to meet the definition of "surviving spouse" for the purpose of legal entitlement to VA death benefits, and as such, further development of the factual evidence by VA would not substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

Recognition as the Surviving Spouse for Purposes of Receiving VA Death Benefits

The appellant has applied for VA death benefits, asserting that she is the Veteran's surviving spouse.

By a letter to the appellant dated in October 2009, the RO notified her that her claim for VA death benefits was denied as she did not meet the governing criteria as a surviving spouse.

VA law provides for dependency and indemnity compensation to a veteran's surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Dependency and indemnity compensation may be paid to a surviving spouse of a veteran who died on or after January 1, 1957, and who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury of disease causing death was incurred or aggravated, (2) for one year or more prior to the veteran's death, (3) for any period of time if a child was born of the marriage or was born to them before the marriage.  38 C.F.R. § 3.54.

A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

A marriage certificate reflects that in October 1953, the appellant and the Veteran were married in North Carolina.

The claims file contains a copy of a judgment of absolute divorce between the Veteran and the appellant, dated in March 1982, from the Superior Court for the District of Columbia.  It was noted that no children were born as a result of this marriage, and that the parties had lived separate and apart since 1963.

The Veteran's death certificate reflects that he died in July 1998, and lists him as divorced.

In an Application for United States Flag for Burial Purposes, received in September 2009, the appellant identified herself as the Veteran's "ex-wife."

In her September 2009 claim for VA death benefits, the appellant asserted that she was the Veteran's surviving spouse, and also said she was his ex-wife.  She reported that she married the Veteran in October 1953 and divorced him in March 1982.  She said that no children were born to her and the Veteran during their marriage, that she was not expecting a child of the Veteran, and that she did not live continuously with the Veteran from the date of marriage to the date of his death.  She contended that the Veteran was abusive and committed adultery.  She said she had not remarried since the Veteran's death.

In a November 2009 notice of disagreement, the appellant asserted that the Veteran physically and mentally abused her during their marriage, and that she was the unremarried spouse of the Veteran.  She reiterated her assertions in an October 2009 substantive appeal, and at her May 2011 Board hearing.  At her hearing she testified that they did not live together after marriage, but had intimate relations occasionally when she visited her family in North Carolina.  She testified that after the divorce, they did not hold themselves out to the community as husband and wife.

The Board recognizes that the appellant was married to the Veteran from 1953 to 1982, when they were divorced.  The fact remains that the appellant was not married to the Veteran at the time of his death.  Although the Board is sympathetic to the appellant's assertions regarding marital abuse by the Veteran, the Board is without authority to grant benefits on the basis of equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

As the appellant does not meet the criteria for recognition as the Veteran's surviving spouse, she is not entitled to VA death benefits for the reasons cited above.

When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, this appeal involves the application of law to undisputed facts in the record; thus, there is no reasonable doubt to resolve. See Sabonis, supra (when there is no authority in the law to provide relief, that relief is properly denied).  Accordingly, the Board finds that the appellant is not entitled to the status of a surviving spouse for purposes of receiving VA death benefits.

ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


